Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,785,258. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett et al hereafter Barrett (US pat. App. Pub. 20180167412) and in view of Belikovetsky et al hereafter Belikovetsky (US pat. App. Pub. 20180176251) and in further view of Dousti et al hereafter Dousti (US pat. App. Pub. 20180084005).  
4.	As per claim 1, Barrett discloses a first system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: receiving a request from a second system requesting assistance in association with a cyberattack on the second system; selecting a bot configured to respond to the cyberattack using pseudo responses to traffic requests received in association with the cyberattack (paragraphs: 4, 20-23, 33-35; wherein it emphasizes when a system under attack of intrusion then it ask for help from another system and then the helping system setup an agent configure to respond the attack by sending fake response to traffic requests that is associated with the attack); and directing the bot to establish a gateway with the second system and employ the gateway to intercept the traffic requests and respond to the type of cyberattack (paragraphs: 14-18, 25-30, and 38-39; wherein it elaborates that directing the agent to establish a gateway with the attacked system and employ the gateway to intercept the traffic request and respond the type of attacks). Although, Barrett discusses about different type of cyber attacks. He does not expressly mention type of cyberattack as configured. However, in the same field of endeavor, Belikovetsky discloses type of cyberattack as configured (paragraphs: 25-30, 34, 37, and 41). 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Belikovetsky’s teachings of type of cyberattack as configured with the teachings of Barrett, for the purpose of effectively protecting network system from unauthorized intruders.  
Although, Barrett mentions about sending the bot to establish a gateway with the second system. He does not specifically mention directing to establish a gateway. However, in the same field of endeavor, Dousti directing to establish a gateway (paragraphs: 19, 21-26, 28-31, and 39). 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Dousti’s teachings of directing to establish a gateway with the teachings of Barrett, for the purpose of effectively diverting the suspicious traffic to a safe zone.  
5.	As per claim 2, Barrett discloses the first system, wherein the bot is further configured to respond to the cyberattack by obtaining intelligence information regarding operations of the cyberattack (paragraphs: 19, 36).
6.	As per claim 3, Barrett discloses the first system, wherein the bot is further configured to respond to the cyberattack by executing a response that facilitates stopping the cyberattack on the second system (paragraphs: 14, 30).
7.	As per claim 4, Barrett discloses the first system, wherein the bot is further configured to disable the gateway with the second system and provide the intelligence information to the first system in response to the executing (paragraphs: 17, 22).
8.	As per claim 5, Barrett discloses the first system, wherein the operations further comprise: receiving the intelligence information from the bot; and employing the intelligence information to update the tactics of the bot using machine learning (paragraphs: 28, 33).
9.	As per claim 6, Barrett discloses the first system, wherein the bot is further configured to execute the response after the intelligence information is obtained (paragraphs: 31, 42).
10.	As per claim 7, Barrett discloses the first system, wherein the executing of the response is performed in response to detection of a trigger event in association with the obtaining the intelligence information (paragraphs: 21, 29).
11.	As per claim 8, Barrett discloses the first system, wherein the response comprises powering down the second system (paragraphs: 38, 40).
12.	As per claim 9, Barrett discloses the first system, wherein the response varies based on a type of the second system (paragraphs: 23, 35).
13.	As per claim 10, Barrett discloses the first system, wherein the response is selectable based on a risk level associated with the second system (paragraphs: 40, 53).
14.	Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett et al hereafter Barrett (US pat. App. Pub. 20180167412) and in view of Belikovetsky et al hereafter Belikovetsky (US pat. App. Pub. 20180176251).
15.	As per claim 11, Barrett discloses a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: sending a request to a cyberattack response system requesting assistance in association with responding to a cyberattack; establishing a gateway with a bot configured to respond to the cyberattack using pseudo responses to traffic requests received in association with the cyberattack (paragraphs: 4, 20-23, 33-35); and directing the bot, according to the configuring, to employ the gateway to intercept the traffic requests and to respond to the cyberattack (paragraphs: 14-18, 25-30, and 38-39). Although, Barrett discusses about different type of cyber attacks. He does not expressly mention type of cyberattack as configured. However, in the same field of endeavor, Belikovetsky discloses type of cyberattack as configured (paragraphs: 25-30, 34, 37, and 41). 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Belikovetsky’s teachings of type of cyberattack as configured with the teachings of Barrett, for the purpose of effectively protecting network system from unauthorized intruders.  
16.	As per claim 12, Barrett discloses the system, wherein the bot was selected from amongst different bots respectively configured to respond to different types of cyberattacks (paragraphs: 39, 52).
17.	As per claim 13, Barrett discloses the system, wherein the bot is further configured to respond to the cyberattack by gathering intelligence information regarding operations of the cyberattack (paragraphs: 19, 36).
18.	As per claim 14, Barrett discloses the system, wherein the bot is further configured to respond to the cyberattack by executing a response that facilitates stopping the cyberattack on the system (paragraphs: 14, 30).
19.	As per claim 15, Barrett discloses the system, wherein the bot is further configured to disable the gateway with the system and provide the intelligence information to the cyberattack response system (paragraphs: 17, 22).
20.	As per claim 16, Barrett discloses the system, wherein the bot is further configured to execute the response after the gathering of the intelligence information (paragraphs: 31, 42).
21.	As per claim 17, Barrett discloses the system, wherein the bot is further configured to execute the response based on detection of a trigger event in association with the gathering of the intelligence information (paragraphs: 21, 29).
22.	As per claim 18, Barrett discloses the system, wherein the response varies based on a type of the system (paragraphs: 23, 35).
23.	As per claim 19, Barrett discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: receiving a request from a system requesting assistance in association with a cyberattack on the system; configuring a bot to respond to the cyberattack by establishing a gateway with the system and employing the gateway to intercept and respond to the cyberattack using pseudo responses to traffic requests received in association with the cyberattack, resulting in a configured bot (paragraphs: 4, 20-23, 33-35); and directing the bot to establish the gateway and respond to the cyberattack (paragraphs: 14-18, 25-30, and 38-39). Although, Barrett discusses about different type of cyber attacks. He does not expressly mention type of cyberattack as configured. However, in the same field of endeavor, Belikovetsky discloses type of cyberattack as configured (paragraphs: 25-30, 34, 37, and 41). 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Belikovetsky’s teachings of type of cyberattack as configured with the teachings of Barrett, for the purpose of effectively protecting network system from unauthorized intruders.  
24.	As per claim 20, Barrett discloses the non-transitory machine-readable medium of claim 19, wherein configuring the bot further comprises configuring the bot to respond to the cyberattack by obtaining intelligence information regarding operations of the cyberattack; configuring the bot to disable the gateway the gateway after the obtaining the intelligence information; and configuring the bot to provide the intelligence information to the system (paragraphs: 26, 35, 47).
Citation of References
25. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Golan et al (US pat. app. Pub. 20080052359): discusses respond to a fraudulent attack, such as a Phishing attack. The system and method may send a number of responses to party committing fraud, the responses designed to mimic the responses to a Phishing attack. The responses may include codes or marked information designed to entrap or detect the party committing fraud.  
Vincent (US pat. 10817606): elaborates that malicious content detection (MCD) system and a computerized method for manipulating time uses a time controller operating within the MCD system in order to capture the behavior of delayed activation malware (time bombs). The time controller may include a monitoring agent located in a software layer of a virtual environment configured to intercept software calls (e.g., API calls or system calls) and/or other time checks that seek to obtain a “current time,” and time-dilation action logic located in a different layer configured to respond to the software calls by providing a “false” current time that indicates considerably more time has transpired than the real clock.  
Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436